EXHIBIT 10.4

 

  

LOGO [g918294g46b41.jpg]

 

                         GRANT NOTICE                              
      Executive Retention Restricted Stock   

[Participant Name]

Congratulations! You have been granted shares of Restricted Stock (RS) of First
Horizon National Corporation as follows:

 

GRANT DATE:    February 12, 2015 GOVERNING PLAN:    Equity Compensation Plan
TOTAL NUMBER OF RS SHARES GRANTED:      VESTING DATE:    March 2, 2018

This RS award is granted under the Governing Plan specified above, and is
governed by the terms and conditions of that Plan and by policies, practices,
and procedures (“Procedures”) of the Compensation Committee (that administers
the Plan) that are in effect during the vesting period. Also, this RS award is
subject to the terms and restrictions of FHNC’s stock ownership guidelines and
Compensation Recovery Policy (“Policy”) as in effect during the vesting period.

This award is subject to possible forfeiture in accordance with the Plan,
Procedures, and Policy. As of the Grant Date, the Procedures provide (among
other things) that:

(a) forfeiture generally will occur immediately upon termination of employment —
you must remain continuously employed by FHNC or one of its subsidiaries through
the close of business on the applicable vesting date; but

(b) if your termination of employment occurs because of your death or permanent
disability, this award immediately will vest pro-rata based on the portion of
the vesting period that has elapsed at that time and only the remainder of the
award will be forfeited. One effect of clause (a) is that retirement unrelated
to permanent disability normally results in the immediate forfeiture of unvested
RS shares.

Other forfeiture provisions apply to this award. Currently the Plan and Policy
provide for forfeiture or recovery of vested shares if you engage in certain
types of misconduct. In addition, this award is subject to forfeiture or
recovery to the extent required by applicable capital conservation rules or
other regulatory requirements. Also, this award will be forfeited, or if already
vested you must pay in cash to FHNC the gross pre-tax value of this award
measured at vesting, if during the restriction period applicable to this award:
(1) you are terminated for Cause as defined in the Governing Plan; or (2) you,
either on your own behalf or on behalf of any other person or entity, in any
manner directly or indirectly solicit, hire, or encourage any person who is then
an employee or customer of FHNC or any of its subsidiaries or affiliates to
leave the employment of, or to end, diminish, or move any of his, her, or its
accounts or relationships with, FHNC or any of its subsidiaries or affiliates.
The restriction period for this award begins on the Grant Date and ends on the
second anniversary of the Vesting Date. By accepting this award, you acknowledge
that FHNC may reduce or offset other amounts owed to you, including but not
limited to wages, bonuses, or commissions owed, among other things, to satisfy
any repayment obligation.

The Compensation Committee reserves the right, in its sole discretion, to
accelerate vesting; no employee has any right to receive acceleration. As of the
Grant Date, the Committee’s Procedures allow you to request pro-rata vesting of
RS shares if you retire prior to normal vesting at or after age 65 with at least
5 years of service. If such a request were granted, only the remaining shares
would forfeit.

RS shares are non-transferable. Your RS shares generally will be held by FHNC
until vesting. You may vote your RS shares prior to vesting.

FHNC will accrue dividends declared upon your RS shares during the vesting
period and pay them pro-rata at vesting. No interest will accrue on cash
dividends. Stock splits and stock dividends will result in a proportionate
adjustment to the RS award as provided in the Plan and Procedures. If RS shares
are forfeited, any related accrued dividends are forfeited also.

Vesting is a taxable event for you. Your withholding and other taxes will depend
upon FHNC’s stock value on the vesting date and the amount of cash dividends
distributed to you at vesting. As of the Grant Date, the Committee’s Procedures
provide that FHNC will withhold shares and dividends at vesting in the amount
necessary to cover your required withholding taxes; however, the Procedures may
be changed at any time. You are not permitted to make any election in accordance
with Section 83(b) of the Internal Revenue Code of 1986, as amended, to include
in your gross income for federal income tax purposes the value of the RS shares
this year. If you make a Section 83(b) election, it will result in the
forfeiture of your RS shares.

Questions about your restricted stock award?

Important information concerning the Plan and this RS award is contained in a
prospectus. Copies of the current prospectus (including all applicable
supplements) are delivered separately, and you may request a copy of the
Governing Plan or prospectus at any time. If you have questions about your RS
award or need a copy of the Governing Plan, related prospectus, or current
administrative procedures for equity awards, contact Fidelity Investment’s
Executive Relationship Officer at             . For all your personal stock
incentive information, you may view your award and other information on
Fidelity’s website at             .